In this case a majority of the Court are of the opinion that the judgment to be rendered in this case on writ of error is within the rule of Jacksonville Traction Co. v. Greene,113 Fla. 316, 151 So.2d Rep. 523, and that upon the authority of that decision the judgment in favor of plaintiff below as rendered in this case, should be affirmed. The fact that this court sitting as jurors might have decided the case otherwise on the facts is not deemed sufficient to warrant reversal where the verdict found is not clearly against the manifest weight of the evidence.
Affirmed.
WHITFIELD, C. J., and TERRELL, BROWN, BUFORD, and DAVIS, J. J. concur.
ELLIS, J., dissents.